DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 11/12/2021
Claims  1 and 4-10 have been amended.  Claim 3 has been canceled.  Claims 11-13 have been added.  Overall, claims 1-2 and 4-13  are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
they can be shifted radially” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition they/the vanes are shifted radially
and under what condition they/the vanes are not shifted radially.  
	Accordingly, the term “can” should not be used/ should be avoided in claim language.  Therefore, the applicants are suggested to correct as: “they can be shifted radially” should be changed to --the vanes are shifted radially--.
	- Claims  1, 5 and 12, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.   
	- Claims 4-9, the limitation “the groove” renders the claim indefinite because it is unclear   whether the applicants are claiming “the groove (9) formed in the end-facing wall (5, 6) or in the rotor (3, 4)” or “the groove in at least one of the vanes (4)” or “the groove formed in the end-facing wall (5, 6) or in the rotor (3, 4) and in at least one of the vanes (4)”. Appropriate correction is required.
	- Claim 13, the limitation “the enlarged axial sealing gap” renders the claim indefinite because it is unclear whether the applicants are claiming “the enlarged axial sealing gap between the supporting element (8) and the end-facing wall (5, 6)” or “the enlarged axial sealing gap between at least one of the vanes (4) and the end-facing wall (5, 6) or “the enlarged axial sealing and between at least one of the vanes (4) and the end-facing wall (5, 6). Appropriate correction is required.
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-13 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2 ,4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohnlein et al. (Pohnlein) (Publication Number DE102016205686A1).
	Regarding claim 1, as shown in Figs. 1-8, Pohnlein discloses a vane cell pump, comprising: a. a delivery chamber comprising an inlet 7 and an outlet 8; b. a rotor 1, 4; 3 which is arranged in the delivery chamber and comprises a rotor body 1, 4 and vanes 3 which are accommodated by the rotor body such that they can be shifted radially; c. an end-facing wall 5, 6 which delineates the delivery chamber on an axial end-facing side; d. a supporting element 12 which is arranged axially between the end-facing wall and the rotor body and which supports the vanes at their radially inner vane ends, e. wherein the rotor body 1, the supporting element 12 and each two vanes 3 which are adjacent in the circumferential direction of the rotor form chambers, the volume of which varies when the rotor 1, 4 is rotating, and f. a pressure equalization connection 10, 11; 9 which connects 
Note that the term “or” is to claimed in claim 1; therefore, any prior art being only read on one part, is applied to reject the claim 1.
	Regarding claim 2, Pohnlein discloses wherein the rotor body 1, 4 and the end-facing wall 5 form an axial sealing gap 15, and wherein the pressure equalization connection 10, 11; 9 is formed radially inside the axial sealing gap.    
	Regarding claim 4, Pohnlein discloses wherein the groove is formed in the end-facing wall 5 or in the rotor by a circle, a circular segment or multiple separate circular segments, concentrically with respect to a rotational axis of the rotor 1, 4.     
Note that the term “or” is to claimed in claim 4; therefore, any prior art being only read on one part, is applied to reject the claim 4.
	Regarding claim 5, Pohnlein discloses wherein the groove 10, 11; 9 is separated from the inlet 7 and/or the outlet 8.     
	Regarding claim 6, Pohnlein discloses further comprising a drive shaft (not numbered; however, clearly seen in Fig. 1), for driving the rotor 1, 4, which is mounted in at least one bearing (not numbered; however, clearly seen in Fig. 1), wherein the groove 10, 11; 9 is separated from the bearing.     
	Regarding claim 7, Pohnlein discloses wherein in order to accommodate the vanes 3 such that they can be shifted radially, the rotor body 1, 4 comprises vane receptacles (the rotary vane pump obviously has the rotor including each of the  plurality of vanes being radially slidable within  a respective of the plurality radially vane receptacles) which each comprise a base which forms a 
	 Regarding claim 9, Pohnlein discloses wherein the groove 10, 11; 9 extends radially outward from at least substantially outside the supporting element 12 (see Figs. 1-2).     
	Regarding claim 10, Pohnlein discloses wherein the vane cell pump is an engine lubricant pump of a motor vehicle or a transmission pump of a motor vehicle (see page 1, para. [0002]).
3.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lentz et al. (Lentz) (Publication Number GB14424).
	Regarding claim 11, as shown in Figs. 1-2, Lentz discloses a  vane cell pump, comprising: a. a delivery chamber comprising an inlet (c, b) and an outlet (d, e); b. a rotor (i, h) which is arranged in the delivery chamber and comprises a rotor body (i) and vanes (h) which are accommodated by the rotor body such that they can be shifted radially; c. an end-facing wall (not numbers; however, the rotary vane pumps/motors obviously has the end-facing wall/end plates/cover plates) which delineates the delivery chamber on an axial end-facing side; Page 3 of 10Appln. No.: 16/857,316SSM-1028USAmendment Dated November 22, 2021 Reply to Office Action of July 22, 2021d. a supporting element (k) which is arranged axially between the end facing wall and the rotor body (i) and which supports the vanes (h) at their radially inner vane ends, e. wherein the rotor body (i), the supporting element (k) and each two vanes (h) which are adjacent in the circumferential direction of the rotor form chambers, the volume of which varies when the rotor is rotating, and f. a pressure equalization connection (r, p, q) which connects at least two of the chambers to each other fluidically, g. wherein the pressure equalization connection comprises at least one passage hole (q) in at least one of the vanes (h).
	
12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pohnlein et al. (Pohnlein) (Publication Number DE102016205686A1).
	Regarding claim 12, as shown in Figs. 1-8, Pohnlein discloses a vane cell pump, comprising: a. a delivery chamber comprising an inlet 7 and an outlet 8; b. a rotor 1, 4; 3 which is arranged in the delivery chamber and comprises a rotor body 1, 4 and vanes 3 which are accommodated by the rotor body such that they can be shifted radially; c. an end-facing wall 5, 6 which delineates the delivery chamber on an axial end-facing side; d. a supporting element 12 which is arranged axially between the end facing wall and the rotor body 1, 4 and which supports the vanes  3 at their radially inner vane ends, e. wherein the rotor body 1, 4, the supporting element 12 and each two vanes 3 which are adjacent in the circumferential direction of the rotor form chambers, the volume of which varies when the rotor 1 is rotating, and f. a pressure equalization connection  9, 10 which connects at least two of the chambers to each other fluidically, g. wherein the pressure equalization connection 10; 9, 15 comprises an enlarged axial sealing gap 10; 9, 15 between at least one of the vanes 3 and the end-facing wall 5, 6 (see Figs. 2, 5 and 7).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein in view of  Peijin (Publication Number CN102072150A).
	Pohnlein disclose the invention as recited above; however, Pohnlein fails to disclose wherein the groove extends radially outward from the base of the vane receptacles.     
	As shown in Figs. 1-4, Peijin teaches wherein the groove 7, 71 extends radially outward from the base of the vane receptacles (not numbered; however, read by the examiner that the rotary vane pump obviously has the rotor including each of the  plurality of vanes being radially slidable within a respective of the plurality radially vane receptacles - see Figs. 3-4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the groove extending radially outward from the base of the vane receptacles, as taught by Peijin in the Pohnlein apparatus, since the use thereof would have prevented the rotor body form moving axially in its rotor slot and contacting the side/end/cover plates during the operation of the rotary vane pump and reduced the cost of production and maintenance.
In re Rose, 105 USPQ 237 (CCPA 1955).  
6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pohnlein in view of  Peijin (Publication Number CN102072150A).
	Pohnlein disclose the invention as recited above; however, Pohnlein fails to disclose the rotor body and the end-facing wall formed an axial sealing gap and the enlarged axial sealing gap being at least 50% wider than the axial sealing gap which is formed between the rotor body and the end-facing wall.
	As shown in Figs. 1-2, Peijin teaches the rotor body 5 and the end-facing wall 3 form an axial sealing gap (see the annotated Fig. 2 below) and the enlarged axial sealing gap between at least one of the vanes 6 and the end-facing wall 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the axial sealing gap between the rotor and the end-facing wall, as taught by Peijin in the Pohnlein apparatus, since the use thereof would have provided the vane pump which is stable in operation, has a longer service life and is produced at lower cost.    

    PNG
    media_image1.png
    683
    641
    media_image1.png
    Greyscale


	Additionally, it is examiner’s position that one having ordinary skill in the rotary vane pump art,  would have found it obvious to utilize the enlarged axial sealing gap being at least 50% wider than the axial sealing gap which is formed between the rotor body and the end-facing wall, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the vane, the rotor and the supporting element.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).


Response to Arguments
7.	The amendment filed on 11/22/2021 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 07/22/2021.  However, the amendment filed on 11/22/2021 brings in new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as discussed in the Claim Rejection section.   
8.	Applicant’s arguments with respect to claims 1-2 and 4-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
9.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on  11/09/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746